Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Amendment filed 02/05/2021.
Claims 1-20 have been examined.

Response to Amendment
In the instant amendment, claims 1, 5, 8, 12, 15 and 19 have been amended.
The objection over claims 1, 5, 8, 12, 15 and 19 is withdrawn in view of Applicant’s 

Allowable Subject Matter
Claims 3-4, 6, 10-11, 13, 17-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record (Bassler in view of Castinado and Moses) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent 3-4, 6, 10-11, 13, 17-18 and 20.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7-8, 12, 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0164241 to Bassler in further view of US 2017/0243213 to Castinado et al. (hereafter “Castinado”)

As per claim 1, Bassler discloses a computer-implemented method for storing component state data for components of a resource (FIGs. 2-3), the method comprising:
generating a resource data block that corresponds to a resource (FIG. 3; paragraphs 0080-0081, 0083, 0090 and 0092: “This record may consist of metadata about the eDiscovery process, like e.g. it's scope, as well as a resource location, like e.g. an URL, that allows for locating and opening the electronic data objects handled in the context of the application of tool A 302.” [Wingdings font/0xE0] the generated records including an URL referring to data objects referring to source 1…n, data(p2), or data(p3)…), where the resource data block includes one or more links and each link corresponds to one of one or more components of the resource (FIG. 3; paragraphs 0080-0081, 0083, 0090 and 0092: “This record may consist of metadata about the eDiscovery process, like e.g. it's scope, as well as a resource location, like e.g. an URL, that allows for locating and opening the electronic data objects handled in the context of the application of tool A 302.”) [Wingdings font/0xE0] URL (link as claimed) to electronic data object related to source 1…n, data(p2) or data(p3) (components as claimed));
generating a first component state data block (In view of paragraph 0056 of the specification, component state data block can have any other descriptive data, therefore, Bassler paragraph 0070: “During identification 202 electronic data objects, like e.g. emails, potentially responsive to relevant questions specified by the scope of the eDiscovery 200 are identified for further analysis and review. Custodians who are in possession of potentially relevant electronic data objects may be identified. To ensure a complete identification of data sources comprising relevant electronic data objects, data mapping techniques may be employed. Since the scope of data sources, i.e. the volume of electronic data objects, may be overwhelming in this phase, attempts may be made to reduce the overall scope of data sources during this phase. This may be achieved e.g. by limiting the identification of electronic data objects to a certain date range or search term(s).” [Wingdings font/0xE0] teaching the electronic data object having information responsive to relevant questions, data mapping applied or a date range for searching (descriptive data) [Wingdings font/0xE0]electronic data objects are considered as component state data block as claimed) for a first component of the resource on a blockchain (FIG. 3; paragraphs 0070, 0080-0081, 0083, 0090 and 0092: “Thus, all electronic data objects handled by the eDiscovery process may form a graph like structure which is described by the metadata and audit information stored in the blockchain 400 allowing for a tamper proof audit trail that spans across all electronic data processing tools 302-306 of the eDiscovery process.” [Wingdings font/0xE0] data objects (blocks as claimed) related to source 1… 2, data(p2), or data(p3) (components as claimed)); and
setting the link in the resource data block (paragraphs 0083 and 0090: “This record may consist of metadata about the eDiscovery process, like e.g. it's scope, as well as a resource location, like e.g. an URL, that allows for locating and opening the electronic data objects handled in the context of the application of tool A 302.”)) that corresponds to the first component to reference the first component state data block (paragraphs 0083-0085 and 0090: “This record may consist of metadata about the eDiscovery process, like e.g. it's scope, as well as a resource location, like e.g. an URL, that allows for locating and opening the electronic data objects handled in the context of the application of tool A 302.”) [Wingdings font/0xE0] since the resource 1 …n, data(P2)1… n or data(P3)1…n (components as claimed) are not completely stored in the blokchain, the URL is set to refer the electronic data object (component state data block) to the resource1…n, data(P2)1…n or data(P3)1…n).
Bassler discloses the first component state data block for the first component (FIG. 3; paragraphs 0080-0081, 0083, 0090 and 0092: “Thus, all electronic data objects handled by the eDiscovery process may form a graph like structure which is described by the metadata and audit information stored in the blockchain 400 allowing for a tamper proof audit trail that spans across all electronic data processing tools 302-306 of the eDiscovery process.” [Wingdings font/0xE0] data objects (blocks as claimed) related to source 1… 2, data(p2), or data(p3) (components as claimed)), however Bassler does not explicitly disclose the first component state data block for the first component including first state data corresponding to the first component.
Castinado further discloses the first component state data block for the first component including first state data (paragraphs 0060-0061) corresponding to the first component (paragraphs 0060, 0062 and 0073: “Any of the nodes can validate a transaction, add the transaction to its copy of the block chain, and/or broadcast the transaction, its validation (in the form of a block) and/or other data to other nodes.”) [Wingdings font/0xE0] node’s validation in a form of a block).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Castinado into Bassler’s teaching because it would provide for the purpose of Any of the nodes can validate a transaction, add the transaction to its copy of the block chain, and/or broadcast the transaction, its validation (in the form of a block) and/or other data to other nodes (Castinado, paragraph 0060).

As per claim 5, Bassler discloses generating a second component state data block (In view of paragraph 0056 of the specification, component state data block can have any other descriptive data, therefore, Bassler paragraph 0070: “During identification 202 electronic data objects, like e.g. emails, potentially responsive to relevant questions specified by the scope of the eDiscovery 200 are identified for further analysis and review. Custodians who are in possession of potentially relevant electronic data objects may be identified. To ensure a complete identification of data sources comprising relevant electronic data objects, data mapping techniques may be employed. Since the scope of data sources, i.e. the volume of electronic data objects, may be overwhelming in this phase, attempts may be made to reduce the overall scope of data sources during this phase. This may be achieved e.g. by limiting the identification of electronic data objects to a certain date range or search term(s).” [Wingdings font/0xE0] teaching the electronic data object having information responsive to relevant questions, data mapping applied or a date range for searching (descriptive data) [Wingdings font/0xE0]electronic data objects are considered as component state data block as claimed) for a second component on the blockchain (FIG. 3; paragraphs 0080-0081, 0083, 0090 and 0092: “Thus, all electronic data objects handled by the eDiscovery process may form a graph like structure which is described by the metadata and audit information stored in the blockchain 400 allowing for a tamper proof audit trail that spans across all electronic data processing tools 302-306 of the eDiscovery process.” [Wingdings font/0xE0] data objects (blocks as claimed) related to source 1… 2, data(p2), or data(p3) (components as claimed)); and
setting the link in the resource data block (paragraphs 0083 and 0090: “This record may consist of metadata about the eDiscovery process, like e.g. it's scope, as well as a resource location, like e.g. an URL, that allows for locating and opening the electronic data objects handled in the context of the application of tool A 302.”)) that corresponds to the second component to reference the second component state data block for the second component on the blockchain (paragraphs 0083 and 0090: “This record may consist of metadata about the eDiscovery process, like e.g. it's scope, as well as a resource location, like e.g. an URL, that allows for locating and opening the electronic data objects handled in the context of the application of tool A 302.”)).
Bassler does not explicitly disclose the second component state data block for the second component including first state data for the second component.
Castinado further discloses the second component state data block for the second component including first state data (paragraphs 0060-0061) for the second component (paragraphs 0060, 0062 and 0073: “Any of the nodes can validate a transaction, add the transaction to its copy of the block chain, and/or broadcast the transaction, its validation (in the form of a block) and/or other data to other nodes.”) [Wingdings font/0xE0] node’s validation in a form of a block).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Castinado into Bassler’s teaching because it would provide for the purpose of Any of the nodes can validate a transaction, add the transaction to its copy of the block chain, and/or broadcast the transaction, its validation (in the form of a block) and/or other data to other nodes (Castinado, paragraph 0060).

As per claim 7, Bassler discloses where at least one of:
the resource comprises a system and the first component comprises a subcomponent of the system;
the resource comprises a service and the first component comprises a component of the service;
the resource comprises a database and first component comprises a subset of data (FIGs. 1-3; paragraphs 0060, 0063, 0080-0081, 0090 and 0092);
the resource comprises an operating system and the first component comprises one of a library, a management subsystem and a device driver; and
the resource comprises an application and the first component comprises an update to the application.

As per claim 8, Bassler discloses a system for storing component state data on a blockchain (FIG. 3), the system comprising:
one or more processors (FIG. 1); and
one or more memory devices in communication with the one or more processors (FIG. 1), the memory devices having computer-readable instructions stored thereupon that (FIG. 1), when executed by the processors (FIG. 1), cause the processors to perform a method for storing component state data for components of a resource (FIGs. 2-3), the method comprising:
generating a resource data block that corresponds to a resource (FIG. 3; paragraphs 0080-0081, 0083, 0090 and 0092: “This record may consist of metadata about the eDiscovery process, like e.g. it's scope, as well as a resource location, like e.g. an URL, that allows for locating and opening the electronic data objects handled in the context of the application of tool A 302.” [Wingdings font/0xE0] the generated records including an URL referring to data objects referring to source 1…n, data(p2), or data(p3)…), where the resource data includes one or more links and each link corresponds to one of one or more components of the resource (FIG. 3; paragraphs 0080-0081, 0083, 0090 and 0092: “This record may consist of metadata about the eDiscovery process, like e.g. it's scope, as well as a resource location, like e.g. an URL, that allows for locating and opening the electronic data objects handled in the context of the application of tool A 302.”) [Wingdings font/0xE0] URL (link as claimed) to electronic data object related to source 1…n, data(p2) or data(p3) (components as claimed));
generating a first component state data block (In view of paragraph 0056 of the specification, component state data block can have any other descriptive data, therefore, Bassler paragraph 0070: “During identification 202 electronic data objects, like e.g. emails, potentially responsive to relevant questions specified by the scope of the eDiscovery 200 are identified for further analysis and review. Custodians who are in possession of potentially relevant electronic data objects may be identified. To ensure a complete identification of data sources comprising relevant electronic data objects, data mapping techniques may be employed. Since the scope of data sources, i.e. the volume of electronic data objects, may be overwhelming in this phase, attempts may be made to reduce the overall scope of data sources during this phase. This may be achieved e.g. by limiting the identification of electronic data objects to a certain date range or search term(s).” [Wingdings font/0xE0] teaching the electronic data object having information responsive to relevant questions, data mapping applied or a date range for searching (descriptive data) [Wingdings font/0xE0]electronic data objects are considered as component state data block as claimed) for a first component of the resource on a blockchain (FIG. 3; paragraphs 0080-0081, 0083, 0090 and 0092: “Thus, all electronic data objects handled by the eDiscovery process may form a graph like structure which is described by the metadata and audit information stored in the blockchain 400 allowing for a tamper proof audit trail that spans across all electronic data processing tools 302-306 of the eDiscovery process.” [Wingdings font/0xE0] data objects (blocks as claimed) related to source 1… 2, data(p2), or data(p3) (components as claimed)); and
setting the link in the resource data block (paragraphs 0083 and 0090: “This record may consist of metadata about the eDiscovery process, like e.g. it's scope, as well as a resource location, like e.g. an URL, that allows for locating and opening the electronic data objects handled in the context of the application of tool A 302.”)) that corresponds to the first component to reference the first component state data block (paragraphs 0083-0085 and 0090: “This record may consist of metadata about the eDiscovery process, like e.g. it's scope, as well as a resource location, like e.g. an URL, that allows for locating and opening the electronic data objects handled in the context of the application of tool A 302.”) [Wingdings font/0xE0] since the resource 1 …n, data(P2)1… n or data(P3)1…n (components as claimed) are not completely stored in the blokchain, the URL is set to refer the electronic data object (component state data block) to the resource1…n, data(P2)1…n or data(P3)1…n).
Bassler discloses the first component state data block for the first component (FIG. 3; paragraphs 0080-0081, 0083, 0090 and 0092: “Thus, all electronic data objects handled by the eDiscovery process may form a graph like structure which is described by the metadata and audit information stored in the blockchain 400 allowing for a tamper proof audit trail that spans across all electronic data processing tools 302-306 of the eDiscovery process.” [Wingdings font/0xE0] data objects (blocks as claimed) related to source 1… 2, data(p2), or data(p3) (components as claimed)), however Bassler does not explicitly disclose the first component state data block for the first component including first state data corresponding to the first component.
Castinado further discloses the first component state data block for the first component including first state data (paragraphs 0060-0061) corresponding to the first component (paragraphs 0060, 0062 and 0073: “Any of the nodes can validate a transaction, add the transaction to its copy of the block chain, and/or broadcast the transaction, its validation (in the form of a block) and/or other data to other nodes.”) [Wingdings font/0xE0] node’s validation in a form of a block).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Castinado into Bassler’s teaching because it would provide for the purpose of Any of the nodes can validate a transaction, add the transaction to its copy of the block chain, and/or broadcast the transaction, its validation (in the form of a block) and/or other data to other nodes (Castinado, paragraph 0060).

As per claim 12, it is a system claim, which recite(s) the same limitations as those of claim 5. Accordingly, claim 12 is rejected for the same reasons as set forth in the rejection of claim 5.
As per claim 14, Bassler discloses receiving an audit request for a requested component of the resource (paragraphs 0046, 0052, 0078, 0080-0081, 0090-0091 and 0093); and 
responsive to the audit request:
using the link corresponding to the requested component to trace the component state data blocks corresponding to the requested component (paragraphs 0080-0081); and 
returning the component state data in the component state data blocks corresponding to the requested component (paragraphs 0046, 0052, 0078, 0080-0081, 0090-0091 and 0093).

As per claim 15, Bassler discloses one or more computer storage media having computer executable instructions stored thereon which, when executed by one or more processors (FIG. 1), cause the processors to execute a method for storing component state data for components of a resource (FIGs. 2-3), the method comprising:
generating a resource data block that corresponds to a resource (FIG. 3; paragraphs 0080-0081, 0083, 0090 and 0092: “This record may consist of metadata about the eDiscovery process, like e.g. it's scope, as well as a resource location, like e.g. an URL, that allows for locating and opening the electronic data objects handled in the context of the application of tool A 302.” [Wingdings font/0xE0] the generated records including an URL referring to data objects referring to source 1…n, data(p2), or data(p3)…), where the resource data includes one or more links and each link corresponds to one of one or more components of the resource (FIG. 3; paragraphs 0080-0081, 0083, 0090 and 0092: “This record may consist of metadata about the eDiscovery process, like e.g. it's scope, as well as a resource location, like e.g. an URL, that allows for locating and opening the electronic data objects handled in the context of the application of tool A 302.”) [Wingdings font/0xE0] URL (link as claimed) to electronic data object related to source 1…n, data(p2) or data(p3) (components as claimed));
generating a first component state data block (In view of paragraph 0056 of the specification, component state data block can have any other descriptive data, therefore, Bassler paragraph 0070: “During identification 202 electronic data objects, like e.g. emails, potentially responsive to relevant questions specified by the scope of the eDiscovery 200 are identified for further analysis and review. Custodians who are in possession of potentially relevant electronic data objects may be identified. To ensure a complete identification of data sources comprising relevant electronic data objects, data mapping techniques may be employed. Since the scope of data sources, i.e. the volume of electronic data objects, may be overwhelming in this phase, attempts may be made to reduce the overall scope of data sources during this phase. This may be achieved e.g. by limiting the identification of electronic data objects to a certain date range or search term(s).” [Wingdings font/0xE0] teaching the electronic data object having information responsive to relevant questions, data mapping applied or a date range for searching (descriptive data) [Wingdings font/0xE0]electronic data objects are considered as component state data block as claimed) for a first component of the resource on a blockchain (FIG. 3; paragraphs 0080-0081, 0083, 0090 and 0092: “This record may consist of metadata about the eDiscovery process, like e.g. it's scope, as well as a resource location, like e.g. an URL, that allows for locating and opening the electronic data objects handled in the context of the application of tool A 302.”) [Wingdings font/0xE0] URL (link as claimed) to electronic data object related to source 1…n, data(p2) or data(p3) (components as claimed)); and
setting the link in the resource data block (paragraphs 0083 and 0090: “This record may consist of metadata about the eDiscovery process, like e.g. it's scope, as well as a resource location, like e.g. an URL, that allows for locating and opening the electronic data objects handled in the context of the application of tool A 302.”)) that corresponds to the first component to reference the first component state data block (paragraphs 0083-0085 and 0090: “This record may consist of metadata about the eDiscovery process, like e.g. it's scope, as well as a resource location, like e.g. an URL, that allows for locating and opening the electronic data objects handled in the context of the application of tool A 302.”) [Wingdings font/0xE0] since the resource 1 …n, data(P2)1… n or data(P3)1…n (components as claimed) are not completely stored in the blokchain, the URL is set to refer the electronic data object (component state data block) to the resource1…n, data(P2)1…n or data(P3)1…n).
Bassler discloses the first component state data block for the first component (FIG. 3; paragraphs 0080-0081, 0083, 0090 and 0092: “Thus, all electronic data objects handled by the eDiscovery process may form a graph like structure which is described by the metadata and audit information stored in the blockchain 400 allowing for a tamper proof audit trail that spans across all electronic data processing tools 302-306 of the eDiscovery process.” [Wingdings font/0xE0] data objects (blocks as claimed) related to source 1… 2, data(p2), or data(p3) (components as claimed)), however Bassler does not explicitly disclose the first component state data block for the first component including first state data corresponding to the first component.
Castinado further discloses the first component state data block for the first component including first state data (paragraphs 0060-0061) corresponding to the first component (paragraphs 0060, 0062 and 0073: “Any of the nodes can validate a transaction, add the transaction to its copy of the block chain, and/or broadcast the transaction, its validation (in the form of a block) and/or other data to other nodes.”) [Wingdings font/0xE0] node’s validation in a form of a block).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Castinado into Bassler’s teaching because it would provide for the purpose of Any of the nodes can validate a transaction, add the transaction to its copy of the block chain, and/or broadcast the transaction, its validation (in the form of a block) and/or other data to other nodes (Castinado, paragraph 0060).

As per claim 19, it is a media claim, which recite(s) the same limitations as those of claim 5. Accordingly, claim 19 is rejected for the same reasons as set forth in the rejection of claim 5.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bassler in further view of Castinado, as applied to claims 1, 8 and 15, and further in view of US 2018/0097635 to Moses.

As per claim 2, Bassler does not explicitly disclose where: the step of generating a resource data block that corresponds to a resource comprises generating a resource data block that corresponds to a resource by a resource originator entity; and the step of generating a first component state data block for a first component of the resource on a blockchain includes requiring the first component state data block to be signed by the resource originator entity.
Moses further discloses where:
the step of generating a resource data block that corresponds to a resource comprises generating a resource data block that corresponds to a resource by a resource originator entity (paragraph 0029: “The blockchain identity binder 110 posts the signed blockchain participant identity binding data 128 to the blockchain 104, in response to the blockchain participant identity binding request 120 being issued by the participant wanting an identity binding.”); and
the step of generating a first component state data block for a first component of the resource on a blockchain includes requiring the first component state data block to be signed by the resource originator entity (paragraph 0029: “As shown, the signed blockchain participant identity binding data 128 includes the public key of the requestor, the identity of the requestor, and additional binding metadata being digitally signed using the private signing key of the blockchain identity binder 110. The signature of the binder is done using its private key concatenated with the identity of the binder, its public key or the ID of the public key. The additional binding metadata in one example includes life cycle information such as expiry data indicating when the binding expires, event description data indicating whether the lifecycle event is an initial binding, a renewal binding or a withdrawal of a binding. In one example, the signed blockchain participant identity binding data 128 is not in a digital certificate syntax meaning it is not compliant with, for example, ITU X.509 certificate syntax or other certificate syntax. However, in another example, the signed blockchain participant identity binding data 128 may be formatted in a certificate syntax.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Moses into Bassler’s teaching and Castinado’s teaching because it would provide a blockchain identity binder, produces signed blockchain participant identity binding data in response to a blockchain participant identity binding request from the participant. The signed blockchain participant identity binding data includes a cryptographically signed public key of the participant and corresponding participant identity information associated with the participant (Moses, paragraph 0015).

As per claim 9, it is a system claim, which recite(s) the same limitations as those of claim 2. Accordingly, claim 9 is rejected for the same reasons as set forth in the rejection of claim 2.

As per claim 16, it is a media claim, which recite(s) the same limitations as those of claim 2. Accordingly, claim 16 is rejected for the same reasons as set forth in the rejection of claim 2.

Response to Arguments
Applicants’ arguments have been considered but are moot in view of the new ground(s) of rejection.  Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. 
Applicant's arguments filed on 02/05/2021 have been fully considered but they are not persuasive for the following reasons:
Applicants argue Bassler fails to teach or suggest at least "generating a resource data block that corresponds to a resource, where the resource data block includes one or more links and each link corresponds to one of one or more components of the resource" and "generating a first component state data block for a first component of the resource on a blockchain, the first component state data block for the first component including first state data corresponding to the first component" and "setting the link in the resource data block that corresponds to the first component to reference the first component state data block". (Remarks, page 13)
The Examiner respectfully disagrees for the following reasons.
In view of a reasonable broadest interpretation, the claimed feature “link” also includes a resource location like URL that allows for locating and opening data objects.
Paragraph 0056 of the PGPUB of the instant specification also state: 
[0056] For a component state data blockchain, component state data block 142A, in this example, can include component state data for a component, such as the manufacturer, developer or supplier, a serial number or activation code, a version number, update identifier, or other descriptive data. The component state data block 142 can also include a link to another component state data block relating to a previous component or version of the component.

Accordingly, any data which is descriptive data can be considered as a component state data block.
Therefore, Bassler fully teaches generating a resource data block that corresponds to a resource (FIG. 3; paragraphs 0080-0081, 0083, 0090 and 0092: “This record may consist of metadata about the eDiscovery process, like e.g. it's scope, as well as a resource location, like e.g. an URL, that allows for locating and opening the electronic data objects handled in the context of the application of tool A 302.” [Wingdings font/0xE0] the generated records including an URL referring to data objects referring to source 1…n, data(p2), or data(p3)…), where the resource data block includes one or more links and each link corresponds to one of one or more components of the resource (FIG. 3; paragraphs 0080-0081, 0083, 0090 and 0092: “This record may consist of metadata about the eDiscovery process, like e.g. it's scope, as well as a resource location, like e.g. an URL, that allows for locating and opening the electronic data objects handled in the context of the application of tool A 302.”) [Wingdings font/0xE0] URL (link as claimed) to electronic data object related to source 1…n, data(p2) or data(p3) (components as claimed));
generating a first component state data block (In view of paragraph 0056 of the specification, component state data block can have any other descriptive data, therefore, Bassler paragraph 0070: “During identification 202 electronic data objects, like e.g. emails, potentially responsive to relevant questions specified by the scope of the eDiscovery 200 are identified for further analysis and review. Custodians who are in possession of potentially relevant electronic data objects may be identified. To ensure a complete identification of data sources comprising relevant electronic data objects, data mapping techniques may be employed. Since the scope of data sources, i.e. the volume of electronic data objects, may be overwhelming in this phase, attempts may be made to reduce the overall scope of data sources during this phase. This may be achieved e.g. by limiting the identification of electronic data objects to a certain date range or search term(s).” [Wingdings font/0xE0] teaching the electronic data object having information responsive to relevant questions, data mapping applied or a date range for searching (descriptive data) [Wingdings font/0xE0]electronic data objects are considered as component state data block as claimed) for a first component of the resource on a blockchain (FIG. 3; paragraphs 0070, 0080-0081, 0083, 0090 and 0092: “Thus, all electronic data objects handled by the eDiscovery process may form a graph like structure which is described by the metadata and audit information stored in the blockchain 400 allowing for a tamper proof audit trail that spans across all electronic data processing tools 302-306 of the eDiscovery process.” [Wingdings font/0xE0] data objects (blocks as claimed) related to source 1… 2, data(p2), or data(p3) (components as claimed)); and
setting the link in the resource data block (paragraphs 0083 and 0090: “This record may consist of metadata about the eDiscovery process, like e.g. it's scope, as well as a resource location, like e.g. an URL, that allows for locating and opening the electronic data objects handled in the context of the application of tool A 302.”)) that corresponds to the first component to reference the first component state data block (paragraphs 0083-0085 and 0090: “This record may consist of metadata about the eDiscovery process, like e.g. it's scope, as well as a resource location, like e.g. an URL, that allows for locating and opening the electronic data objects handled in the context of the application of tool A 302.”) [Wingdings font/0xE0] since the resource 1 …n, data(P2)1… n or data(P3)1…n (components as claimed) are not completely stored in the blokchain, the URL is set to refer the electronic data object (component state data block) to the resource1…n, data(P2)1…n or data(P3)1…n).
Bassler discloses the first component state data block for the first component (FIG. 3; paragraphs 0080-0081, 0083, 0090 and 0092: “Thus, all electronic data objects handled by the eDiscovery process may form a graph like structure which is described by the metadata and audit information stored in the blockchain 400 allowing for a tamper proof audit trail that spans across all electronic data processing tools 302-306 of the eDiscovery process.” [Wingdings font/0xE0] data objects (blocks as claimed) related to source 1… 2, data(p2), or data(p3) (components as claimed)), however Bassler does not explicitly disclose the first component state data block for the first component including first state data corresponding to the first component.
Castinado further discloses the first component state data block for the first component including first state data (paragraphs 0060-0061) corresponding to the first component (paragraphs 0060, 0062 and 0073: “Any of the nodes can validate a transaction, add the transaction to its copy of the block chain, and/or broadcast the transaction, its validation (in the form of a block) and/or other data to other nodes.”) [Wingdings font/0xE0] node’s validation in a form of a block).

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday and the second Friday of the bi-week from 7:30AM to 5:00PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300. 
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/            Primary Examiner, Art Unit 2193